Citation Nr: 1133879	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a gastric perforation and splenectomy associated with surgery for triple coronary artery bypass grafting performed at the Memphis, Tennessee, VA Medical Center (VAMC), from June 6 - 8, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a splenectomy associated with surgery for triple coronary artery bypass grafting performed at the Memphis, Tennessee, VAMC, from June 6 - 8, 2003.

For good cause shown, the Veteran's appeal has been advanced on the Board's docket in accord with 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2010). 

In September 2007, the Board promulgated a decision denying the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2008 order, the Court, pursuant to a joint motion, vacated the Board's decision and remanded the case for compliance with the instructions of the joint motion.  In September 2009, the Board remanded the case to the RO for evidentiary development consistent with the October 2008 Court order, which included obtaining a medical opinion addressing the claim at issue.  The requested opinion was obtained in February 2010.  Thereafter, the denial of the Veteran's claim for compensation under 38 U.S.C.A. § 1151 was confirmed in a May 2010 rating decision/supplemental statement of the case.  The case was then returned to the Board, which promulgated an appellate decision in June 2010 denying the claim.  The Veteran appeal this decision to the Court.  Pursuant to a January 2011 joint motion by the Secretary of VA and the appellant, the Court vacated the June 2010 Board decision in an order dated in February 2011.  The case was thereafter remanded to the Board.  

For compliance with the instructions of the January 2011 joint motion (which will be discussed with specificity below), the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.

The file indicates that the during the course of this claim, a February 2011 rating decision granted the Veteran service connection and a 100 percent rating for ischemic heart disease/coronary artery disease, effective July 6, 2010.  In correspondence dated in July 2011, the Veteran, via his representative, indicated that he was also claiming service connection for residuals of gastric perforation and splenectomy as proximately due to his service-connected ischemic heart disease/coronary artery disease.  As this issue has not been adjudicated, it is referred to the RO for appropriate action.  


REMAND

As relevant, 38 C.F.R. § 17.32(c) (2010) lists the general requirements for informed consent for patients who are the recipients of a proposed diagnostic or therapeutic procedure or course of treatment.  This regulation provides that the practitioner who will perform the particular procedure or provide the treatment must explain in language understandable to the patient the nature of the proposed procedure or treatment; the expected benefits, reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent to submit for the proposed diagnostic or therapeutic procedure or course of treatment at any time.  38 C.F.R. § 17.32(d)(1) (2010) further provides that the informed consent process must be appropriately documented in the health record.  

The VA treatment for which the Veteran claims that additional disability was incurred that entitles him to § 1151 compensation involved a triple coronary artery bypass grafting that was performed at the Memphis VAMC on June 6 - 8, 2003.   The clinical records indicate that following this procedure, he developed atrial fibrillation and then some increasing abdominal pain.  He subsequently underwent exploratory surgery which revealed a gastric perforation with inflammation of the spleen.  The perforation was reduced and the spleen was removed.  The pertinent treatment records contain written references noting that the Veteran was duly apprised of the situation and of the risks involved with the surgical treatment about to be rendered and had given his informed consent to undergo the proposed treatment prior to each procedure.  However, in their January 2011 joint motion, the VA Secretary and the appellant contend that these references are second-hand information, and absent the consideration of the actual informed consent notices that were reviewed and signed by the Veteran, are too oblique and contain insufficient details for an adjudicator to make a factual determination that the Veteran had been provided with adequate informed consent that met the standard prescribed in 38 C.F.R. § 17.32(c).  As such, the informed consent process was not appropriately documented in the health record as it currently stands (see 38 C.F.R. § 17.32(d)(1)), and therefore the case should be remanded so that copies of the actual informed consent notices that were reviewed and signed by the Veteran may be obtained for inclusion in the evidence.

When VA undertakes the effort to provide an examination for a service-connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

38 U.S.C.A. § 1151 (a)(1)(B) provides for VA compensation for additional disability caused by VA-authorized medical care, and the proximate cause of the disability was an event not reasonably foreseeable.  

The evidence includes a February 2010 VA medical opinion addressing the claim at issue, which contains some ambiguous language regarding a pivotal aspect of the VA treatment administered and the subsequent additional disability incurred.  Specifically, the opining physician believed that it was at least as likely as not (although it was a very rare possibility that such an event would occur) that the Dobbhoff nasogastric tube placement during the Veteran's coronary artery bypass grafting surgery at some point between June 6-8, 2003, was the cause of a gastric perforation.  The ambiguity is in the physician's acknowledgment that the gastric perforation was a described complication of such nasogastric tube placement, stating that such an event "was very rare and was not a foreseeable event," but then further stating that while a rare event, it was not an unheard of complication of Dobbhoff nasogastric tube placement.  Therefore, the physician who presented the February 2010 opinion should be asked to review the record once more and then provide an addendum to her prior opinion, clarifying its ambiguities and specifically resolving the question as to whether the gastric perforation was a complication of Dobbhoff nasogastric tube placement that was not reasonably foreseeable given the facts, circumstances, and context surrounding his coronary artery bypass grafting surgery in June 2003.   

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)


1.  The RO/AMC should attempt to obtain copies of all of the actual informed consent notices provided to and reviewed and signed by the Veteran, pertaining to his inpatient treatment and surgery for triple coronary artery bypass grafting that was performed at the Memphis VAMC on June 6-8, 2003.  The records obtained should be associated with the Veteran's claims file.

If any or all of the relevant informed consent records are unobtainable by the RO, a notation addressing their unavailability and the efforts undertaken by VA to obtain them should be attached to the Veteran's claims file.    

2.  The RO/AMC should obtain an addendum to the February 2010 medical opinion that addresses the likely cause of the gastric perforation that occurred during the Veteran's coronary artery bypass grafting at the Memphis VAMC in June 2003.  The claims folder and accompanying treatment records should be made available to the reviewing physician for review of pertinent documents therein in connection with the examination; the reviewer must indicate that the claims folder was reviewed.

Following review of the evidence, the reviewer must express an addendum to her prior opinion of February 2010, clarifying the ambiguities associated with it (as discussed above) and specifically resolving the question as to whether the gastric perforation was a complication of Dobbhoff nasogastric tube placement that was not reasonably foreseeable given the facts, circumstances, and context surrounding his coronary artery bypass grafting surgery in June 2003.

If the February 2010 reviewing physician is not available, the Veteran's claims file and accompanying medical records should be referred to a qualified physician in order to obtain an opinion as to whether the gastric perforation was a complication of Dobbhoff nasogastric tube placement that was not reasonably foreseeable given the facts, circumstances, and context surrounding the Veteran's coronary artery bypass grafting surgery in June 2003.

A full rationale for any opinion expressed should be provided.

3. Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the (addendum) opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above and any additional development deemed necessary, the AMC/RO should readjudicate the claim for VA compensation under 38 U.S.C.A. § 1151 for a gastric perforation and splenectomy associated with surgery for triple coronary artery bypass grafting performed at the Memphis VAMC from June 6 - 8, 2003.

If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the March 2010 supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

